Title: To Benjamin Franklin from William Carmichael, 13 March 1780
From: Carmichael, William
To: Franklin, Benjamin


Dear Sir,
Madrid 13 March 1780.
I did myself the Honor of writing to you from Cadiz and since by M. Girard and therefore shall not repeat the information which those Letters and that Gentleman will have given you; on the 25th. of last month I transmitted to Mr. Jay the King’s Determination which was communicated to me by his Excellency the Count de florida Blanca & to himself in a Letter from the above mentioned minister; the manner in which the Communication was made was very polite and I was informed that altho’ it did not suit the King Dignity or that of Congress, that M. Jay should appear in his public Character until the object of his Mission & the Interests of Spain had been fairly discussed and decided on, yet that we should be received and treated as Strangers of Distinction and as such might appear at Court, Accordingly I have made use of that Permission and was present at the basamanos on Occasion of the Birth of the Prince & ranged myself in the Circle of foreighn Ministers. I have seen nothing but what appears to be reasonable in the Conduct of the Minister with whom I have had the Honor to converse, yet I cannot help laminting every Circumstance which retards the Business on which we are sent. This is the Present State of affairs here on which I intreat your advice, in order that I may communicate it to M. Jay as early as Possible, I must also intreat you to give me such Information of the Situation of Affairs in your Department as may be necessary for us to know. I am informed that Considerable Perparations are making for an Expedition to the West Indies or America or both from Spain, my mode of conveyance doth not allow me to enter into particulars, of which I have however had an Opportunity of advising Congress, I do not know where or how to address M. Adams or otherwise I should do myself the Honor of writing to him, both from a Principle of Duty and Inclination. Altho’ it is not my good fortune to be immediately under your Direction, I flatter myself that you will add one other obligation to the many already conferred on me, by honoring me with your Advice while I remain here, I beg you to mention me in the proper manner to Monr. Gerard and to others who think well of me and to believe me with much respect. Your Obliged & most humble Servant
(signed) Wm. Carmichael.

P.S. As I know you will have the safest Opportunity of Writing to America Shortly in case my Letters to Congress may miscarry you may not think it improper to communicate the Contents of this Letter.
his Excellency Benjn. franklin Esqr.

